DETAILED ACTION
This action is pursuant to the claims filed on September 17, 2020. Currently claims 63-122 are pending with claims 1-62 canceled, claims 95-122 newly added, and claims 63, 79, 83-84, 86, 89, and 92-94 amended. Below follows a complete non-final action on the merits of claims 63-122.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2019 has been entered.
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections and 35 U.S.C. 112(b) rejections. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means that is coupled with functional language without reciting sufficient structure to perform the recited function and the means is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claim 63, Line 17: “comprising means configured when implanted, for overwriting the neuronal electrical signals”; no corresponding structure, see 112section below. 
Claim 63, Line 27-29: “comprising means…for suppressing forwarding of electrical stimulation signals along efferent nerve fibers”; corresponding structure identified as the “second electrode arrangement” in [0030], [0045]).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 93 is objected to because of the following informalities:  amend “the at least three electrode structures” to – the east least three first electrode structures – in lines 12-13.  Appropriate correction is required.
Claim 106 is objected to because of the following informalities:  amend claim 106 to include a period at the end.  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 63 recites the limitation “comprising means configured when implanted, for overwriting the neuronal electrical signals when connected to the signal detector and signal generator” in lines 17-18. When turning to the specification, the overwriting function is described with regards to the prior art and blood pressure regulation ([0007]). However, there is no explicit disclosure of “overwriting neuronal electrical signals” with regards to Applicant’s claimed invention. At most, the claimed invention is disclosed as selectively suppressing or inhibiting neuronal electrical signals (at least [0014], [0031]), but there is no discussion if this inhibiting or suppression overwrites or alters. Thus, the instant specification fails to provide written description support for “comprising means configured when implanted, for overwriting 
Claims 64-94 are also rejected for their dependency on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63-122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “comprising means configured when implanted, for overwriting the neuronal electrical signals” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of overwriting in [0007] in the prior art is used to regulate blood pressure. There is no disclosure of any particular structure, either explicitly or inherently, to perform overwriting.  The disclosure of “blood pressure regulation” and “baroreflex mechanism” is not adequate structure for performing the overwriting function as it does not describe any particular structure. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 63 recites the limitation “along efferent nerve fibers” in line 29. However, it is unclear if the efferent nerve fibers are the same of different than the previously recited “at least one nerve fiber contained in a nerve fascicle” of claim 3. For examination purposes, the efferent nerve fiber will be interpreted as the at least one nerve fiber.  
Claim 65 recites the limitation “the extension” in both lines 4 and 5. However, it is unclear if the extension is referring to the axial extension or the circumferential extension. 
Claim 65 recites the limitation “axially and circumferentially extending electrodes surfaces” in lines 2- 3. However, it is unclear if this is the same or different than the electrode surfaces recited in claim 63. For examination purposes the limitation will be interpreted as the same surfaces.  
Claim 70 recites the limitation “the shape and size of the first and second electrode strips” in line 2. However, it is unclear if this shape is referring to the previously recited annular shape. For examination purpose, the shape will be interpreted as an annular shape. 
Claim 86 recites “the flat surface” in line 5. It is unclear if this is referring the flat lower side, the flat upper side, or a different flat surface. For examination purposes the limitation will be interpreted as the flat upper surface. 
Claim 87 recites “the lower side” in line 2. It is unclear if this is referring the flat lower side of claim 86 or not. For examination purposes the limitation will be interpreted as the flat lower side.
Claim 89 
Claim 90 recites the limitation “the at least one structural element” in line 2. There is insufficient antecedent basis for this limitation in the claim. Further it is unclear if these “structural elements” are the same or different the “at least one element” on claim 86, line 2.
Claim 91 recites the limitation “the at least one structural element” in line 2. It is unclear if these “structural elements” are the same or different the “at least one element” on claim 86, line 2.
Claim 94 recites the limitation "the base plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 95 recites the limitation “the at least one nerve fiber” in line 3. However, it is unclear if the at least one nerve fiber is the same of different than the previously recited “a nerve fiber” of line 2. The Examiner suggests amending the claim to include more consistent language. 
Claim 95 recites the limitation “at least one carrier substrate area which can be applied in a cuff-like manner” in lines 3-4. This renders the claim indefinite as it is unclear if the claim is requiring the carrier substrate area to be applied in a cuff like manner or not. Clarification is required. For examination purposes, the claim will be interpreted as the carrier substrate area is configured to be applied in a cuff-like manner. 
Claim 95 recites the limitations “An implantable electrode device for the recording at selected positions of neuronal electrical signals which spread out along a nerve fiber contained in a bundle of nerve fibers, as well as for the selective electrical stimulation of the at least one nerve fiber, with a biocompatible carrier substrate which comprises at least one carrier substrate area which can be applied in a cuff-like manner around the nerve fiber bundle and a straight cylindrical carrier substrate surface, which is orientated facing the nerve fiber bundle when implanted and which has an axial extension as well as an extension oriented in the 
Claim 95 recites the limitation “an annular shape” in line 18. However, it is unclear if this is the same or different “annular shape” of line 12. For examination purposes, they will be interpreted as the same annular shape. 
Claim 95 recites the limitation “wherein the second electrode device is connectable at least with the signal generator or a further signal generator and generator” in lines 22-23. First, it is unclear if the “signal generator” is the same of different than the “signal detector and generator” of line 13. Further, it is unclear if the recited generator of line 23 is the same or different than the previously recited generator of line 13. For examination purposes the limitation will be interpreted as a further signal generator and further generator. 
Claim 96 recites the limitation "the implanted state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 97 recites the limitation “an axial extension” in line 2 and “an extension in the circumferential direction” in line 3. However, it is unclear if this is the same or different than the axial extension and circumferential extension recited in claim 95. For examination purposes the limitation will be interpreted as the same axial and circumferential extensions. 
Claim 97 
Claim 100 recites the limitation "the axial spacing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 101 recites the limitation “the shape and size of the first and second electrode strips” in line 2. However, it is unclear if this shape is referring to the previously recited annular shape. For examination purpose, the shape will be interpreted as an annular shape. 
Claim 101 recites the limitation "the surface areas" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 103 recites the limitation “a metallic material” in line 3. However, it is unclear if this is referring to the metallic material of line 2 or the previous claimed metallic material of claim 102. 
Claim 105 recites the limitation "the area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 109 recites the limitation "the second signal detector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 112 recites the limitation "the rear side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 113 recites the limitation "the remaining carrier substrate area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 116 recites the limitation “the metallic base plate is completely directly and/or indirectly 
Claim 117 recites the limitation "the underside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 118 recites the limitation “the first surface area” in line 2. However, it is unclear if this first surface area is referring to the “first upper surface area” of claim 116 or not. For examination purposes the limitation will be interprets as the same as the first upper surface. 
Claim 121 recites the limitation “at least one surface area” in line 4. However, it is unclear if this is referring to the same or different surface area that that recited in claim 116 and claim 117. For examination purposes, the limitation will be interpreted as a different surface area.  
Claim 124 recites the limitation "the base plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 63-94 and 96-122 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 63-67, 70-73, 77-80, 84, 95-99, 101-106, 107-110, and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al (US PGPUB: 2003/0040785) in view of Bolea et al (US PGPUB: 2008/0103545). 
Regarding independent claim 63, Maschino discloses an implantable electrode arrangement (Figs. 1A-1C, 2A-2B; 10) for spatially-selective detection and manipulation of neuronal electrical signals, which propagate along at least one nerve fiber contained in a nerve fascicle, and which when implanted provides electrical stimulation of the at least one nerve fiber ([0044] refers to the electrode array configured to encircle a nerve for sensing (i.e. comprising: 
a biocompatible carrier substrate (18, [0043] refers to the device as biocompatible), including at least one carrier substrate region comprising a cuff which is configured to be placed around the nerve fascicle when implanted ([0044]; Fig. 1A-1C, 2A-2B), and having a cylindrical carrier substrate (Fig. 1A-1C, 2A-2B) which is configured when implanted to be oriented to face the nerve fascicle in an implanted state ([0044] refers to the cuff to encircle a nerve for implantation), a circumferential and axial extension (see axial and circumferential extension in Figs. 1A-1C, 2A-2B) and a first electrode arrangement attached thereto (Figs. 1A-1C, 2A-2B; strip 13, interpreted as ‘first electrode arrangement’), 
at least two separated axial first electrode strips which are configurable when implanted to assume a ring shape surrounding the at least one nerve fiber (Figs. 1A-1C, 2A-2B; strip 13 in ring shape; it is noted that Maschino discloses any number of conductive elements on the cuff ([0017]) and thus at least two electrodes similar to electrode 13 could be disposed on the cuff), and being connectable or connected to a signal detector and signal generator ([0044] refers to the electrode array as coupled to the signal generator); and being configured when implanted to detect the neuronal signals which propagate along the at least one nerve fiber contained in the nerve fascicle ([0063]) and comprising means configured when implanted, for overwriting the neuronal electrical signals when connected to the signal detector and signal generator (see 112 rejection above; note Maschino discloses ([0063]) electrodes that sense and/or send stimulating or modulating signals, thus the device of Maschino is fully capable of overwriting neuronal signals); 
at least one second electrode arrangement (Figs. 1A-1C, 2A-2B; strip 15, interpreted as ‘second electrode arrangement’) spaced from the first electrode arrangement and being configure when  implanted to be placed to face the nerve fascicle and including at least two spaced apart second annular shaped electrode strips (Figs. 1A-1C, 2A-2B; strip 15 in ring shape; it is noted that Maschino discloses any number of conductive elements on the cuff ([0017]) and thus at least two electrodes similar to electrode 15 could be disposed on the cuff) and wherein the second electrode arrangement is configured to connect to at least the signal detector or to another signal generator ([0044] refers to the electrode array as coupled to the signal generator) and to provide electrical stimulation to the at least one nerve bundle ([0063]); and comprising means, when connected to the signal generator or the another signal generator, for suppressing forwarding of electrical stimulation signals along efferent nerve fibers (see 112f and 112b rejection above; note Maschino discloses ([0044], [0063]) the second electrode arrangement 15 that senses and/or send stimulating or modulating signals, thus the device of Maschino is fully capable of suppressing forwarding of electrical stimulation signals).  
Maschino does not explicitly the first electrode arrangement including at least three axially spaced apart first electrode structures with each first electrode structure comprising at least two first circumferential electrode surfaces and that the first electrode strips being configured when implanted to axially enclose the at least three electrode structures on both sides of the at least one nerve fiber. Further, Maschino does not explicitly disclose at least one second electrode structure extending axially between the at least two second electrode strips, and each second electrode being configured when implanted to have at least two equally circumferentially spaced electrode surfaces.
However, Bolea discloses a nerve cuff (Figure 27O, 2790), comprising and electrode arrangement (figure 27O) with electrode contacts (2793-2796) disclosed on the cuff body (2791). Referring to Figure 27O, the nerve cuff displays two strip electrodes (2793 and 2790) which enclose an electrode structure comprising at least two circumferentially spaced electrode surfaces (2795 and 2796). Bolea discloses any number of electrode contacts can be disposed on the cuff ([0155]) and thus, at least three axially spaced first electrode structures similar to the one displayed in Figure 27O could be enclosed by the first electrode strips and at least one second electrode structure could be axially spaced between the second electrode strips (interpreted as ‘at least three axially spaced first electrode structures’ and ‘at least one second electrode structure extending axially between the at least two second electrode strips and each comprising at least two second electrode surfaces which are equally spaced circumferentially’). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the nerve cuff of Maschino to incorporate the circumferential electrode structures of Bolea because this allows the device the ability to stimulate large and smaller diameter nerve fascicles ([0156]), thereby increasing the versatility of the device. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Maschino/Bolea combination to include at least three first electrode structures since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Further, while Maschino discloses stimulating, manipulating, and detecting nerve signals, Maschino does not explicitly disclose the electrode arrangement for spatially selective detection is directional detection of nerves signals.  
However, Bolea discloses selective stimulation along a nerve fiber ([0146]-[0147] refers to the selective stimulation along the nerve fiber, note that if the nerve fibers are selectively stimulated, the electrodes would necessarily selectively detect the selectively stimulated nerve signals in any direction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Maschino to incorporate the selective stimulating and detected as disclosed by Bolea. This configuration is utilized as it allows for the ability to stimulate any electrode contacts for nerve stimulation regardless of the diameter of the nerve ([0147]), thereby providing a more versatile device usable in various anatomical locations ([0147], [0111]). 
Regarding dependent claim 64, in view of the combination of claim 65, Bolea further discloses wherein: the first and second electrode surfaces are configured to be equally distributed circumferentially when implanted (refer to Figures 27M – 27Q which displays electrodes 2796 and 2795 equally distributed circumferentially). 
Regarding dependent claim 65, in view of the combination of claim 63, Bolea further discloses wherein: the first and second electrode surfaces having axially and circumferentially extending electrode surfaces; the extensions of the first electrode surfaces are identical; the extensions of the second electrode surfaces are identical (refer to Figures 27M – 27Q which displays electrodes 2796 and 2795 which extend axially and circumferentially with identical axial extensions); but does not explicitly disclose the circumferential extensions of the second electrode surfaces are greater than the circumferential extension of the first electrode surface. However, it would have been an obvious matter of design choice to make the circumferential extensions of the second electrode surfaces greater than the circumferential extensions of the first electrode surface, since such a modification would have involved a mere 
Regarding dependent claim 66, in view of the combination of claim 65, Maschino further discloses wherein: the axial extension of the first and second electrode surfaces are identical (refer to Figures 27M – 27Q which displays electrodes 2796 and 2795 which displays the axial extension of the first and second electrode surfaces, where the duplication of these electrodes, as outlined with respect to claim 63 would result in identical axial extensions). 
Regarding dependent claim 67, in view of the combination of claim 63, Maschino further discloses wherein: a carrier substrate surface having the first and second electrode arrangement applied thereto and the carrier substrate surface is a continuous single piece (see Figs. 1A-1C, 2A-2B which display carrier 18 as a single continuous piece; [0025] refers to the cuff as continuous). 
Regarding dependent claim 70, in view of the combination of claim 63, Maschino further discloses wherein: a shape and size of the first and second electrode strips is identical (see Figs. 1A-1C, 2A-2B which displays identical strips 13 and 15); but does not explicitly disclose an area of the first and second electrode surfaces is smaller than an area of the first or second electrode strips. However, it would have been an obvious matter of design choice to make the area of the first and second electrode surfaces smaller than the area of the first or second electrode strips since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 71, in view of the combination of claim 370, while Maschino discloses the surface area of the electrodes are chosen for based on important wherein an area of the first or second electrode surface is less than one quarter of an area of the first or second electrode strips. However, it would have been an obvious matter of design choice to make the an area of the first or second electrode strips less than one quarter of an area of the second electrode strips, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 72, in view of the combination of claim 63, Maschino further discloses wherein: the first electrode surfaces are metallic ([0050]) and have a higher charge transfer capacity than a material from which the second electrode surfaces are made ([0050] refers to the electrodes made from iridium oxide and platinum, where iridium oxide has a higher charge transfer capacity than platinum). 
Regarding dependent claim 73, in view of the combination of claim 72, Maschino further discloses wherein: the first electrode surfaces comprises iridium oxide ([0050] refers to the electrodes as made from iridium oxide); and the second electrode surfaces are metallic or are an electrically conductive polymer ([0050] refers to the electrodes as made from platinum or other metallic and polymers).
Regarding dependent claim 77, in view of the combination of claim 63, Maschino further discloses wherein: the first electrode surfaces and the first electrode strips of the first electrode arrangement and the second electrode surfaces and the second electrode strips of the second electrode arrangement are attached to the carrier substrate surface but do not protrude beyond the carrier substrate surface
Regarding dependent claim 78, in view of the combination of claim 63, Maschino further discloses wherein: the carrier substrate comprises at least one biocompatible polymer comprising an active substance which inhibits inflammation reactions when implanted at least in regions on the cylindrical carrier substrate surface facing the nerve fascicle ([0031], [0051]).
Regarding dependent claim 79, in view of the combination of claim 63, Maschino further discloses comprising: at least the signal generator, the second signal detector and an electrical power supply unit are hermetically enclosed separately from the carrier substrate within a housing or are integral parts of the carrier substrate ([0044] refers to the signal generator as either external or implantable and connected to cable 19 and to the electrode).
Regarding dependent claim 80, in view of the combination of claim 79, Maschino further discloses wherein: the carrier substrate comprises a biocompatible polymer ([0045] refers to the carrier 18 as made from a polymer).
Regarding dependent claim 84, in view of the combination of claim 63, Maschino further discloses wherein: the at least one carrier substrate includes a region when implanted is not placeable in the cuff around the nerve fascicle and has at least one fastening opening which fully penetrates the biocompatible carrier substrate (Figs. 1A-1C, 2A-2B display penetrating openings 25 in the substrate 18 which mate and overlap clasps 24, thus clasps 24 are interpreted as the region of the substrate not around the nerve).
Regarding independent claim 95, Maschino discloses an implantable electrode device (Figs. 1A-1C, 2A-2B; 10) for the recording at selected positions of neuronal electrical signals which spread out along a nerve fiber contained in a bundle of nerve fibers, as well as for the selective electrical stimulation of the at least one nerve fiber ([0044] refers to the , with a biocompatible carrier substrate (18, [0043] refers to the device as biocompatible), which comprises at least one carrier substrate area which can be applied in a cuff-like manner around the nerve fiber bundle ([0044]; Fig. 1A-1C, 2A-2B), and a straight cylindrical carrier substrate surface (Fig. 1A-1C, 2A-2B), which is orientated facing the nerve fiber bundle when implanted ([0044] refers to the cuff to encircle a nerve for implantation and which has an axial extension as well as an extension oriented in the circumferential direction (see axial and circumferential extension in Figs. 1A-1C, 2A-2B) and on which a first electrode device (Figs. 1A-1C, 2A-2B; strip 13, interpreted as ‘first electrode arrangement’),, is applied which 
at least two axially spaced first electrode strips extending in the circumferential direction and each taking on an annular shape (Figs. 1A-1C, 2A-2B; strip 13 in ring shape; it is noted that Maschino discloses any number of conductive elements on the cuff ([0017]) and thus at least two electrodes similar to electrode 13 could be disposed on the cuff), and which is connectable to a signal detector and generator ([0044]), 
characterized in that in axial sequence on the straight cylindrical carrier substrate surface facing the nerve fiber bundle, arranged axially next to the first electrode device is at least one second electrode device (Figs. 1A-1C, 2A-2B; strip 15, interpreted as ‘second electrode arrangement’), which comprises: 
at least two axially spaced second electrode strips extending in the circumferential direction and each taking on an annular shape (Figs. 1A-1C, 2A-2B; strip 15 in ring shape; it ; and 
wherein the second electrode device is connectable at least with the signal generator ([0044] refers to the electrode array as coupled to the signal generator) or a further signal generator and generator. Examiner notes remainder of the limitations are in the alternative. 
Maschino does not explicitly the first electrode arrangement axially comprises at least three first electrode structures each with at least two first electrode surfaces arranged in the circumferential direction; that the at least two first electrode strips which on both sides axially encompass the at least three electrode structures Further, Maschino does not explicitly disclose axially between the two second electrode strips at least one second electrode structure comprising at least two second electrode surfaces arranged evenly distributed in the circumferential direction. 
However, Bolea discloses a nerve cuff (Figure 27O, 2790), comprising and electrode arrangement (figure 27O) with electrode contacts (2793-2796) disclosed on the cuff body (2791). Referring to Figure 27O, the nerve cuff displays two strip electrodes (2793 and 2790) which enclose an electrode structure comprising at least two circumferentially spaced electrode surfaces (2795 and 2796). Bolea discloses any number of electrode contacts can be disposed on the cuff ([0155]) and thus, at least three axially spaced first electrode structures similar to the one displayed in Figure 27O could be enclosed by the first electrode strips and at least two second electrode structure could be axially spaced between the second electrode strips (interpreted as ‘at least three axially spaced first electrode structures’ and ‘at least two second electrode structure extending axially between the at least two second electrode strips and each comprising at least two second electrode surfaces which are equally spaced circumferentially’). Therefore, it would 
Regarding dependent claim 96, in view of the combination of claim 95, Bolea further discloses characterized in that in the implanted state the first and second electrode surfaces are each arranged evenly distributed along a virtual circle line in the circumferential direction (refer to Figures 27M – 27Q which displays electrodes 2796 and 2795 equally distributed circumferentially along a virtual circle line).
Regarding dependent claim 97, in view of the combination of claim 96, Bolea further discloses characterized in that the first and second electrode surfaces each have an axial extension and an extension orientated in the circumferential direction, in that the extension of the first electrode surfaces are each identical, in that the extensions of the second electrode surfaces are each identical (refer to Figures 27M – 27Q which displays electrodes 2796 and 2795 which extend axially and circumferentially with identical axial extensions); but does not disclose in that the extension orientated in the circumferential direction of the second electrode surfaces is larger than the extension of the first electrode surfaces orientated in the circumferential direction. However, it would have been an obvious matter of design choice to make the circumferential extensions of the second electrode surfaces greater 
Regarding dependent claim 98, in view of the combination of claim 97, Maschino further discloses characterized in that the axial extension of the first and second electrode surfaces are the same (refer to Figures 27M – 27Q which displays electrodes 2796 and 2795 which displays the axial extension of the first and second electrode surfaces, where the duplication of these electrodes, as outlined with respect to claim 95 would result in identical axial extensions).
Regarding dependent claim 99, in view of the combination of claim 95, Maschino further discloses characterized in that the carrier substrate surface, applied on the first and second electrode device is designed in one piece, contiguously without interruptions (see Figs. 1A-1C, 2A-2B which display carrier 18 as a single continuous piece; [0025] refers to the cuff as continuous).
Regarding dependent claim 101, in view of the combination of claim 95, Maschino further discloses characterized in that the shape and size of the first and second electrode strips are identical (see Figs. 1A-1C, 2A-2B which displays identical strips 13 and 15); but does not explicitly disclose in that the surface areas of the first and second electrode surfaces are smaller than the surface areas of the first or second electrode strips respectively. However, it would have been an obvious matter of design choice to make the area of the first and second electrode surfaces smaller than the area of the first or second electrode strips since such a modification would have involved a mere change in the size of a component.  A change in size is 
Regarding dependent claim 102, in view of the combination of claim 95, Maschino further discloses characterized in that the first electrode surfaces comprise a metallic material ([0050]) which has a greater charge transfer capacity than a material of which the second electrode surfaces consists ([0050] refers to the electrodes made from iridium oxide and platinum, where iridium oxide has a higher charge transfer capacity than platinum)..
Regarding dependent claim 103, in view of the combination of claim 102, Maschino further discloses characterized in that the metallic material of the first electrode surfaces is iridium oxide ([0050] refers to the electrodes as made from iridium oxide); and/or in that the material of the second electrode surfaces is a metallic material, or an electrically conductive polymer ([0050] refers to the electrodes as made from platinum or other metallic and polymers).
Regarding dependent claim 107, in view of the combination of claim 95, Maschino further discloses characterized in that the first electrode surfaces as well as the first electrode strips of the first electrode device as well as the second electrode surfaces as well as the second electrode strips of the second electrode device are applied to the carrier substrate surface to not project beyond the carrier substrate surface (Figs. 1A-1C, 2A-2B display all the conductive surfaces as not protruding beyond the carrier substrate surface)..
Regarding dependent claim 108, in view of the combination of claim 95, Maschino further discloses characterized in that the carrier substrate is made of at least one biocompatible polymer and at least in part on the straight cylindrical carrier substrate surface facing the nerve fiber bundle comprises an active substance that inhibits inflammatory reactions ([0031], [0051]).
Regarding dependent claim 109, in view of the combination of claim 95, Maschino further discloses characterized in that at least the signal detector and generator, the second signal detector and/or an electrical energy supply unit are hermetically encompassed separate from the carrier substrate within a casing or form an integral part of the carrier substrate ([0044] refers to the signal generator as either external or implantable and connected to cable 19 and to the electrode).
Regarding dependent claim 110, in view of the combination of claim 95, Maschino further discloses characterized in that the carrier substrate contains biocompatible polymer ([0045] refers to the carrier 18 as made from a polymer)..
Regarding dependent claim 114, in view of the combination of claim 95, Maschino further discloses characterized in that the biocompatible carrier substrate, in an area of the carrier substrate which cannot be applied around the nerve fiber bundle in a cuff-like manner, comprises a fastening opening which completely penetrates the carrier substrate (Figs. 1A-1C, 2A-2B display penetrating openings 25 in the substrate 18 which mate and overlap clasps 24, thus clasps 24 are interpreted as the region of the substrate not around the nerve)..
Claims 68-69 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al (US PGPUB: 2003/0040785) in view of Bolea et al (US PGPUB: 2008/0103545), further in view of Ben-Ezra (US PGPUB: 2014/0046407).  
Regarding dependent claims 68 and 69, in view of the combination of claim 63, while Maschino discloses the axial spacing between each electrode strip is at least one diameter ([0019]), the combination does not explicitly disclose an axial spacing between the first electrode strips which is equal to or greater than the axial spacing between the second electrode strips; and an axial spacing between the second electrode strips is between 0.5 cm and 3 cm (claim 68) and the axial spacing between the second electrode strips is between 0.75 cm and 1.25 cm (claim 69). 
However, Ben-Ezra discloses a nerve cuff (Figure 3, 24) comprising first electrode strips (Figure 3, 22, electrodes on right side of device) and second electrode strips (Figure 3, 22 on left side of device). The axial spacing between the first electrode strips (equal to LR6-LR12-LR13, where LR6=15 mm, LR12= 1 mm and LR13 = 1 mm) is equal to about 12 mm (refer to table 1, p. 52 of the PGPUB and Figure 3). The axial spacing between the second electrode strips (equal to LR2-LR8-LR9 LR6=15 mm, LR12= 2 mm and LR13 = 2 mm) is equal to about 11 mm (refer to table 1, p. 52 of the PGPUB and Figure 3). Thus, the spacing between the first axial strips is greater than the spacing between the second axial strips. Additionally, the axial spacing between the second electrode strips, which is about 11 mm (or 1.1 cm) is between the range of 0.5 cm and 3 cm and 0.75 cm and 1.25 cm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device Maschino/Bolea to incorporate the axial spacing of Ben-Ezra because this aids in positioning of the cuff around the nerve in order to maintain good electrical contact ([1272]), thereby increasing the accuracy of the device and measurement.  
Regarding dependent claim 100, in view of the combination of claim 95, while Maschino discloses the axial spacing between each electrode strip is at least one diameter ([0019]), the combination does not explicitly disclose characterized in that the axial spacing between the first electrode strips is selected to be greater than or equal to the axial spacing between the second electrode strips, and in that the axial spacing between the second electrode strips measures between 0.5 cm and 3 cm.
However, Ben-Ezra discloses a nerve cuff (Figure 3, 24) comprising first electrode strips (Figure 3, 22, electrodes on right side of device) and second electrode strips (Figure 3, 22 on left side of device). The axial spacing between the first electrode strips (equal to LR6-LR12-LR13, where LR6=15 mm, LR12= 1 mm and LR13 = 1 mm) is equal to about 12 mm (refer to table 1, p. 52 of the PGPUB and Figure 3). The axial spacing between the second electrode strips (equal to LR2-LR8-LR9 LR6=15 mm, LR12= 2 mm and LR13 = 2 mm) is equal to about 11 mm (refer to table 1, p. 52 of the PGPUB and Figure 3). Thus, the spacing between the first axial strips is greater than the spacing between the second axial strips. Additionally, the axial spacing between the second electrode strips, which is about 11 mm (or 1.1 cm) is between the range of 0.5 cm and 3 cm and 0.75 cm and 1.25 cm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device Maschino/Bolea to incorporate the axial spacing of Ben-Ezra because this aids in positioning of the cuff around the nerve in order to maintain good electrical contact ([1272]), thereby increasing the accuracy of the device and measurement.  
Claims 74 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al (US PGPUB: 2003/0040785) in view of Bolea et al (US PGPUB: 2008/0103545), further in view of Riso (US PGPUB: 2004/0024439). 
Regarding dependent claim 74, in view of the combination of claim 63, while Maschino discloses the conductive elements can be cathodes, anodes, or any combination of cathode/anode ([0050]), Maschino does not explicitly disclose the first and second electrode arrangements comprise a tripolar electrode arrangement, with first and second electrode strips each being polarized with an opposite polarity relative to the first and second electrode structure.
However, Riso discloses a multipolar nerve cuff (Figure 1, 10) comprising two sets of tripolar electrode arrangements ([0056] refers to the tripolar arrangement of electrodes which are disposed axially, where the electrode contacts would necessarily comprise an opposite pole). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode arrangement of Maschino/Bolea to incorporate the tripolar arrangement of Riso because this allows the ability to achieve selective and graded activation of one or more nerve fascicles ([0008]), thereby improving the performance of the device ([0049]). 
Regarding dependent claim 104, in view of the combination of claim 95, while Maschino discloses the conductive elements can be cathodes, anodes, or any combination of cathode/anode ([0050]), Maschino does not explicitly disclose characterized in that both the first and second electrode device can be operated as a tripolar electrode device, which can each be polarized to an opposite pole of the first and second electrode structure.
However, Riso discloses a multipolar nerve cuff (Figure 1, 10) comprising two sets of tripolar electrode arrangements ([0056] refers to the tripolar arrangement of electrodes which are disposed axially, where the electrode contacts would necessarily comprise an opposite pole). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode arrangement of Maschino/Bolea to incorporate the tripolar arrangement of Riso because this allows the ability to achieve selective and graded activation of one or more nerve fascicles ([0008]), thereby improving the performance of the device ([0049]). 
Claims 75-76 and 105-106 are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al (US PGPUB: 2003/0040785) in view of Bolea et al (US PGPUB: 2008/0103545), further in view of Seymour et al (US PGPUB: 2011/0112591).  
Regarding dependent claim 75, in view of the combination of claim 63, Maschino/Bolea do not explicitly disclose comprising: at least one optical waveguide which is part of the second electrode arrangement and comprises at least two circumferentially distributed light wave conductor openings.
However, Seymour discloses a neural interface device (Figure 10, 200) comprising at least one optical waveguide (220) and an array of electrodes (212). The device comprises at least two apertures (214) that permits the passage of light ([0048], interpreted as the light wave conductor openings) distributed circumferentially (see figure 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Maschino/Bolea to incorporate the optical waveguide and openings of Seymour because this provides greater flexibility and functionality of the design space, as well as providing a two dimensional optical stimulation pattern ([0021]), thereby increasing the efficiency of the device. 
Regarding dependent claim 76, in view of the combination of claim 75, while Seymour further discloses that the device can be customized for a specific shape and distribution ([0038]), Seymour does not explicitly disclose wherein: the at least two circumferentially distributed light wave conductor openings are equally distributed; and the light wave conductor openings including an axial and circumferential extension corresponding to axial and circumferential extension of the second electrode surfaces.
However, it would have been an obvious matter of design choice to fabricate the light wave conductor openings to include an axial extension and circumferential extension corresponding to an extension of the second electrode surfaces since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 105, in view of the combination of claim 95, Maschino/Bolea does not explicitly disclose characterized in that in the area of the second electrode device at least one optical waveguide device is provided, which comprises at least two optical waveguide openings arranged in the circumferential direction.
However, Seymour discloses a neural interface device (Figure 10, 200) comprising at least one optical waveguide (220) and an array of electrodes (212). The device comprises at least two apertures (214) that permits the passage of light ([0048], interpreted as the light wave conductor openings) distributed circumferentially (see figure 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Maschino/Bolea to incorporate the optical waveguide and openings of Seymour because this provides greater flexibility and functionality of the design space, as well as providing a two dimensional optical stimulation pattern ([0021]), thereby increasing the efficiency of the device. 
Regarding dependent claim 106, in view of the combination of claim 105, while Seymour further discloses that the device can be customized for a specific shape and distribution ([0038]), Seymour does not explicitly disclose characterized in that the at least two separate optical waveguide openings are arranged evenly distributed along a virtual circle line and in that the optical waveguide openings each have an axial extension and an extension orientated in the circumferential direction, which correspond to the extension of the second electrode surfaces. However, it would have been an obvious matter of design choice to fabricate the light wave conductor openings to include an axial extension and circumferential extension corresponding to an extension of the second electrode surfaces since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 81, 86, 88-90, 94, 111, 116, 118-120, and 124 are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al (US PGPUB: 2003/0040785) in view of Bolea et al (US PGPUB: 2008/0103545), further in view of Byers et al (US Patent No.: 4,969,468).  
Regarding dependent claim 81, in view of the combination of claim 80, Maschino/Bolea do not explicitly disclose wherein: at least one of the first and second electrode strips have at least one local opening, and at least one of the first and second electrode strips are connected in a planar configuration to the carrier substrate surface with the biocompatible polymer which penetrates through the at least one opening.
However, Byers discloses an electrode array (figure 4 and 6) for electrical contact with cellular tissue or organs via electrode protuberances (abstract) comprising at least one opening (see openings in figure 4) where polymer layer 10 (see in figure 6, penetrates through the at least one opening). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode strips of Maschino/Bolea to incorporate the openings of Byers because this enhances the electrical contact and support between the electrode 
Regarding dependent claim 86, in view of the combination of claim 80, Maschino/Bolea do not explicitly disclose wherein: at least one of the first and second electrode strips has a metal base plate having a flat upper side and flat lower side and at least one element protrudes orthogonally beyond the flat upper side; the flat surface of the metal base plate is oriented to be parallel to the carrier substrate surface; and the metal base plate is encased by the biocompatible polymer except for a first surface region of the at least one element which is oriented to face the carrier substrate surface and does not protrude therebeyond.
However, Byers discloses an electrode array (figure 4 and 6) for electrical contact with cellular tissue or organs via electrode protuberances (abstract). The electrode array comprises a metal base plate (Figure 6, 9 ‘metallic film’) with a flat upper side and flat lower side (see figure 6). At least one element (Figure 6, 12 and 13 ‘protuberances’) protrude orthogonally beyond the upper side (see figure 6 which displays the protuberances 12 and 13 protruding orthogonally beyond the upper side of the metal plate 9). The flat sides of the metal base plate are oriented parallel to the carrier substrate surface (see figure 6 which displays the metal plate 9 pararell to the carrier substrate 7); and the metal base plate is encased by the biocompatible polymer with an exception of a first surface region of the at least one element which is oriented to face the carrier substrate surface and does not protrude therebeyond (figure 6 displays spacing layer 10 (made of silicon, similar to carrier substrate 7; col. 6, lines 41-46) that encases the metal base plate except for a first surface (i.e. tip of the protuberance) which faces the treatment surface and does not protrude therebeyond (see figure 4). Therefore, it would have been obvious to one of ordinary 
Regarding dependent claim 88, in view of the combination of claim 86, Byers further discloses wherein: the first surface region of the at least one element or a plane associated with the first surface region is oriented parallel to the carrier substrate surface, the first surface region being accessible from sides of the carrier substrate surface and at least one element is integrally connected to the metal base plate (refer to figure 6 which displays a plane of the element as parallel to the carrier substrate surface, where in figure 4 the first surface (i.e. tip of the protuberance) is accessible from the carrier substrate surface as well as connected to the base plate (Col. 3, Lines 43-50)). 
Regarding dependent claim 89, in view of the combination of claim 86, Byers further discloses wherein the at least one element comprises: identical elements disposed on an upper side of the metal base plate in a geometric pattern (see figures 4 and 6 which display identical elements in a geometric pattern).
Regarding dependent claim 90, in view of the combination of claim 86, Byer further discloses wherein: the at least one structural element comprises a pillar (Figure 6 displays the structural element 12/13 as a pillar), a rib, a sleeve or a web. The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 94, in view of the combination of claim 80, Byers further discloses wherein the carrier substrate has a thickness oriented orthogonal to the carrier substrate surface and the base plate is disposed centrally in relation to the substrate thickness (see figure 6 which displays a thickness of carrier substrate 7 orthogonal to the carrier substrate surface (top) and the base plate 9 disposed centrally).
Regarding dependent claim 111, in view of the combination of claim 110, Maschino/Bolea do not explicitly disclose characterized in that the first and/or the second electrode strips each have at least one local opening and in that the first and/or second electrode strips are two-dimensionally connected to the carrier substrate surface so that the polymer at least partially penetrates the at least one opening.
However, Byers discloses an electrode array (figure 4 and 6) for electrical contact with cellular tissue or organs via electrode protuberances (abstract) comprising at least one opening (see openings in figure 4) where polymer layer 10 (see in figure 6, penetrates through the at least one opening). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode strips of Maschino/Bolea to incorporate the openings of Byers because this enhances the electrical contact and support between the electrode array and the target nerve (Col 4, Lines 19-20), thereby increasing the effectiveness of long term monitoring (Col. 4, Lines 29-33). 
Regarding dependent claim 116, in view of the combination of claim 110, Maschino/Bole do not explicitly disclose characterized in that the first and/or the second electrode strips each comprise a metallic base place with a flat upper and lower side, with a least one structural element locally orthogonally, projecting beyond the upper side, in that the flat upper surface of the metallic base plate is orientated in parallel to the carrier substrate upper surface; and in that the metallic base plate is completely directly and/or indirectly surrounded by the biocompatible polymer with the exception of a first upper surface area of the at least one structural element, which is orientated facing the carrier substrate surface and does not further project.
However, Byers discloses an electrode array (figure 4 and 6) for electrical contact with cellular tissue or organs via electrode protuberances (abstract). The electrode array comprises a metal base plate (Figure 6, 9 ‘metallic film’) with a flat upper side and flat lower side (see figure 6). At least one element (Figure 6, 12 and 13 ‘protuberances’) protrude orthogonally beyond the upper side (see figure 6 which displays the protuberances 12 and 13 protruding orthogonally beyond the upper side of the metal plate 9). The flat sides of the metal base plate are oriented parallel to the carrier substrate surface (see figure 6 which displays the metal plate 9 pararell to the carrier substrate 7); and the metal base plate is encased by the biocompatible polymer with an exception of a first surface region of the at least one element which is oriented to face the carrier substrate surface and does not protrude therebeyond (figure 6 displays spacing layer 10 (made of silicon, similar to carrier substrate 7; col. 6, lines 41-46) that encases the metal base plate except for a first surface (i.e. tip of the protuberance) which faces the treatment surface and does not protrude therebeyond (see figure 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode strips of Maschino/Bolea to incorporate the elements of Byers because this enhances the electrical contact and support between the electrode array and the target nerve (Col 4, Lines 19-20), thereby increasing the effectiveness of long term monitoring (Col. 4, Lines 29-33). 
Regarding dependent claim 118, in view of the combination of claim 116, Byers further discloses characterized in that the first surface area of the at least one structural element or a plane assigned to the first surface area is oriented in parallel to the carrier substrate surface, in the first surface area is arranged to be freely accessible from the carrier substrate surface and that at least one structural element is connected in one piece to the metallic base plate (refer to figure 6 which displays a plane of the element as parallel to the carrier substrate surface, where in figure 4 the first surface (i.e. tip of the protuberance) is accessible from the carrier substrate surface as well as connected to the base plate (Col. 3, Lines 43-50)).
Regarding dependent claim 119, in view of the combination of claim 116, Byers further discloses characterized in that a plurality of structural elements are provided which are arranged in a geometric pattern on the upper side of the metallic base plate and are identical in design (see figures 4 and 6 which display identical elements in a geometric pattern)..
Regarding dependent claim 120, in view of the combination of claim 116, Byers further discloses characterized in that the at least one structural element is designed in a column Figure 6 displays the structural element 12/13 as a column), rib, sleeve or comprises a web. The Examiner notes the remainder of the limitations are in the alternative.
Regarding dependent claim 124, in view of the combination of claim 110, Byers further discloses characterized in that the carrier substrate has a substrate thickness orientated orthogonally to the carrier substrate surface and in that the base plate is arranged centered on the substrate thickness (see figure 6 which displays a thickness of carrier substrate 7 orthogonal to the carrier substrate surface (top) and the base plate 9 disposed centrally)..
Claims 83 and 113 is rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al (US PGPUB: 2003/0040785) in view of Bolea et al (US PGPUB: 2008/0103545), further in view of Jordan (US PGPUB: 2004/0243208). 
Regarding dependent claim 83, in view of the combination of claim 63, Maschino further discloses wherein: the biocompatible carrier substrate includes a region with a straight cylindrically-shaped carrier substrate surface when implanted faces the nerve fascicle, has edge regions axially disposed opposite one another (see figure 2a which displays edge regions of substrate 18 disposed axially opposite of each other).
Maschino does not explicitly disclose the edge regions have rounded edges.
However, Jordan discloses an electrode structure (paddle 14 with electrodes 18) comprising edge regions that have rounded edges ([0034] refers to the distal end of the device, interpreted as edge region, that comprises curves and rounded edges). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the device of Maschino/Bolea combination to incorporate the rounded edge of Jordan because this prevents ablation of tissue, thereby ensuring safer placement of the implantable electrode structure ([0034]). 
Further, the combination does not explicitly disclose the carrier substrate has a greater substrate thickness than in any other carrier substrate region. 
However, it would have been an obvious matter of design choice to make the carrier substrate have a greater substrate thickness than in any other carrier substrate region, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 113, in view of the combination of claim 95, Maschino further discloses characterized in that the biocompatible carrier substrate in the area of the straight cylindrical carrier substrate surface facing the nerve fiber bundle has axially opposite marginal areas 
Maschino does not explicitly disclose the marginal area have rounded margin edges. 
However, Jordan discloses an electrode structure (paddle 14 with electrodes 18) comprising edge regions that have rounded edges ([0034] refers to the distal end of the device, interpreted as edge region, that comprises curves and rounded edges). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the device of Maschino/Bolea combination to incorporate the rounded edge of Jordan because this prevents ablation of tissue, thereby ensuring safer placement of the implantable electrode structure ([0034]). 
Further, the combination does not explicitly disclose at which the carrier substrate has a greater substrate thickness than in the remaining carrier substrate area and in that the marginal area have rounded margin edges. However, it would have been an obvious matter of design choice to make the carrier substrate have a greater substrate thickness than in any other carrier substrate region, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 82, 92, 112, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al (US PGPUB: 2003/0040785) in view of Bolea et al (US PGPUB: 2008/0103545), further in view of Fisher et al (US Patent No.: 9,603,538).  
Regarding dependent claim 82, in view of the combination of claim 63, Maschino/Bolea do not explicitly disclose wherein: at least two reference electrode surfaces are attached to the carrier substrate surface.
However, Fisher discloses am implantable cuff (Figure 1A-1B, 10) comprising conductive segments (14, including electrodes 74) on a carrier substrate (12) which act as 
Fisher does not explicitly disclose the reference electrodes are on the rear side of the carrier substrate in relation to the carrier substrate surface. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Maschino/Bole/Fisher to include the reference electrodes on the rear of the carrier substrate since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding dependent claim 92, in view of the combination of claim 63, Maschino/Bolea combination do not explicitly disclose wherein: the cuff of the substrate surrounds the carrier substrate at least in a region of the carrier substrate which does not contain the carrier substrate surface.
However, Fisher discloses am implantable cuff (Figure 1A-1B, 10) comprising conductive segments (14, including electrodes 74) on a carrier substrate (12). The carrier substrate  is surrounded by a cuff (36, backing sheet) in at least a region that does not contain the carrier substrate surface (Figure 3a displays backing sheet 36 on the distal ends 58, where distal ends 58 do not contain the carrier substrate surfaces 52 and 54). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the device of Maschino/Bolea to incorporate the cuff of Fisher because this aids in the flexibility of 
Regarding dependent claim 112, in view of the combination of claim 95, Maschino/Bolea do not explicitly disclose characterized in that on the rear side of the carrier substrate surface at least two reference electrode surfaces are applied to the carrier substrate.
However, Fisher discloses am implantable cuff (Figure 1A-1B, 10) comprising conductive segments (14, including electrodes 74) on a carrier substrate (12) which act as reference electrodes (Col. 11, Lines 32-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Maschino/Bolea to incorporate the reference electrodes of Fisher because reduces noise, thereby increasing the signal recorded by the device and the overall reliability of the device 9Col .11 , Lines 32-33). 
Fisher does not explicitly disclose the reference electrodes are on the rear side of the carrier substrate. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Maschino/Bole/Fisher to include the reference electrodes on the rear of the carrier substrate since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding dependent claim 122, in view of the combination of claim 95, Maschino does not explicitly disclose characterized in that at least in a partial area of the carrier substrate, not containing the carrier substrate surface, the carrier substrate is encompassed by a cuff.
However, Fisher discloses am implantable cuff (Figure 1A-1B, 10) comprising conductive segments (14, including electrodes 74) on a carrier substrate (12). The carrier substrate  is surrounded by a cuff (36, backing sheet) in at least a region that does not contain the carrier substrate surface (Figure 3a displays backing sheet 36 on the distal ends 58, where distal ends 58 do not contain the carrier substrate surfaces 52 and 54). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the device of Maschino/Bolea to incorporate the cuff of Fisher because this aids in the flexibility of the device (Col. 7, Lines 13-16), thereby allowing for the device to wrap around an internal body tissue, including a nerve bundle (Col. 8, Lines 1-3).
Claims 85 and 115 are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al (US PGPUB: 2003/0040785) in view of Bolea et al (US PGPUB: 2008/0103545), further in view of Kieval et al (US Patent No.: 8,755,907). 
Regarding dependent claim 85, in view of the combination of claim 84, Maschino/Bolea do not explicitly discloses wherein: the at least one fastening opening is surrounded by a metal material.
However, Kieval discloses an activation device (300) comprising electrode structures (302) for electrical connection to tissue (Col. 28, Lines 34-35). The device comprises ribs (316) which are used to suture (interpreted as fasten by making an opening in the rib) the device to the target tissue (Col. 28, Lines 44-45). The ribs are made of a metallic material (Col. 28, Lines 53-57; and thus the openings made by the sutures are surrounded by a metallic material). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the openings of Maschino to be surrounded by metal as taught by Kieval because 
Regarding dependent claim 115, in view of the combination of claim 95, Maschino/Bolea do not explicitly discloses characterized in that the at least one fastening opening at least in parts is surrounded by a metallic material.
However, Kieval discloses an activation device (300) comprising electrode structures (302) for electrical connection to tissue (Col. 28, Lines 34-35). The device comprises ribs (316) which are used to suture (interpreted as fasten by making an opening in the rib) the device to the target tissue (Col. 28, Lines 44-45). The ribs are made of a metallic material (Col. 28, Lines 53-57; and thus the openings made by the sutures are surrounded by a metallic material). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the openings of Maschino to be surrounded by metal as taught by Kieval because this provides structural integrity to the openings (Col. 28, Line 55), thereby providing for a more reliable fastening system. 
Claims 87, 91, 117, and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al (US PGPUB: 2003/0040785) in view of Bolea et al (US PGPUB: 2008/0103545) and Byers et al (US Patent No.: 4,969,468), and further in view of Young et al (US Patent No.: 6,052,608). 
Regarding dependent claim 87, in view of the combination of claim 86, Maschino/Bolea/Byers combination do not explicitly disclose wherein: an adhesion layer is placed between at least the lower side of the metal base plate and the biocompatible polymer of the carrier substrate.
However, Young discloses an implantable electrode (Figure 1, 10) comprising a metal contact (24) and a substrate (insulating layer 14). An adhesive is used to secure the metal contact with the lower metal base plate (Col. 5, Lines 41-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Maschino/Bolea/Byers to incorporate the adhesive of Young because this aids in maintaining the position of the contact (Col. 5, Lines 43-44), thereby securing the contact and preventing unwanted movement when in use. 
Regarding dependent claim 91, in view of the combination of claim 86, Byers further discloses comprising: at least one structural element involving a longitudinal extension oriented orthogonally to an upper side of the metal base plate (Figure 6 displays the longitudinal extension of protuberances 12 and 13 which is orthogonal to the upper side of the metal base plate 9) and along the longitudinal extension of the structural element there is at least one second surface region which is oriented parallel to the upper side of the metal base plate (refer to figure 6 where the bottom side of protuberance 12/13 is interpreted as the second surface region that is parallel to the metal base plate) and the second surface region is spaced from the first surface region and is surrounded completely by the biocompatible polymer (figure 6 displays first surface region (tip of protuberance 12/13 and second surface region (bottom side of protuberance 12/13) spaced apart and surrounded by polymer 10).
Byers does not explicitly disclose an adhesion layer arrangement is applied between the second surface and the metal plate. 
However, Young discloses an implantable electrode (Figure 1, 10) comprising a metal contact (24) and a substrate (insulating layer 14). An adhesive is used to secure the metal contact with the lower metal base plate (Col. 5, Lines 41-43). Therefore, it would have been obvious to 
Regarding dependent claim 117, in view of the combination of claim 116, Maschino does not explicitly disclose characterized in that a layer of bonding agent or a bonding agent layering device is introduced at least between the underside of the metallic base plate and the biocompatible polymer of the carrier substrate.
However, Young discloses an implantable electrode (Figure 1, 10) comprising a metal contact (24) and a substrate (insulating layer 14). An adhesive is used to secure the metal contact with the lower metal base plate (Col. 5, Lines 41-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Maschino/Bolea/Byers to incorporate the adhesive of Young because this aids in maintaining the position of the contact (Col. 5, Lines 43-44), thereby securing the contact and preventing unwanted movement when in use. 
Regarding dependent claim 121, in view of the combination of claim 117, Byers further discloses characterized in that the at least one structural element has a longitudinal extension, orientated orthogonally to the upper side of the metallic base plate (Figure 6 displays the longitudinal extension of protuberances 12 and 13 which is orthogonal to the upper side of the metal base plate 9), along which the structural element envisages at least one surface area which is orientated in parallel to the upper side of the base plate refer to figure 6 where the bottom side of protuberance 12/13 is interpreted as the second surface region that is parallel to the metal base plate) and in that the second surface area is spread from the first surface area and is completely surrounded by the biocompatible polymer (figure 6 displays first surface region (tip of protuberance 12/13 and second surface region (bottom side of protuberance 12/13) spaced apart and surrounded by polymer 10).
Byers does not explicitly disclose the bonding agent layer or bonding agent layering device is applied the second surface and the upper side of the metal base plate. 
However, Young discloses an implantable electrode (Figure 1, 10) comprising a metal contact (24) and a substrate (insulating layer 14). An adhesive is used to secure the metal contact with the lower metal base plate (Col. 5, Lines 41-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Maschino/Bolea/Byers to incorporate the adhesive of Young because this aids in maintaining the position of the contact (Col. 5, Lines 43-44), thereby securing the contact and preventing unwanted movement when in use. 
Claims 93 and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al (US PGPUB: 2003/0040785) in view of Bolea et al (US PGPUB: 2008/0103545) and Kieval et al (US Patent No.: 8,755,907), further in view of Fisher et al (US Patent No.: 9,603,538).  
Regarding dependent claim 93, in view of the combination of claim 85, Maschino/Bolea/ Kieval combination do not explicitly disclose wherein: the cuff of the substrate has an upper side and a lower side which are connected to one another in a hinge; and the upper side and the lower side each have fastening openings which are congruent to fastening openings of the carrier substrate and are disposed in the cuff of the carrier substrate when implanted.
However, Fisher discloses am implantable cuff (Figure 1A-1B, 10) comprising conductive segments (14, including electrodes 74) on a carrier substrate (12). The carrier substrate is surrounded by a cuff (36, backing sheet). The backing sheet (36) has an upper side (Figure 3A-3B, 46) and a lower side (Figure 3A-3B, 48) which are connected by a hinge (50; Col. 7, Lines 50-59), each having fastening openings (Figure 1B, 68) which are congruent to the fastening openings of the carrier substrate (Col. 8, Lines 65-67 refers to the openings as extending through the whole device, see all Figure 1B). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the device of Maschino/Bolea/ Kieval to incorporate the cuff of Fisher because this aids in the flexibility of the device (Col. 7, Lines 13-16), thereby allowing for the device to wrap around an internal body tissue, including a nerve bundle (Col. 8, Lines 1-3). 
Regarding dependent claim 123, in view of the combination of claim 114, Maschino does not explicitly disclose characterized in that the cuff has a cuff upper side and underside which are connected to each other in one piece in an articulated manner; and in that the cuff upper side and underside each have fastening openings which are arranged congruently with the fastening openings of the carrier substrate in the state in which the cuff encompasses the carrier substrate.
However, Fisher discloses am implantable cuff (Figure 1A-1B, 10) comprising conductive segments (14, including electrodes 74) on a carrier substrate (12). The carrier substrate is surrounded by a cuff (36, backing sheet). The backing sheet (36) has an upper side (Figure 3A-3B, 46) and a lower side (Figure 3A-3B, 48) which are connected by a hinge (50; Col. 7, Lines 50-59), each having fastening openings (Figure 1B, 68) which are congruent to the 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified the device of Maschino/Bolea/ Kieval to incorporate the cuff of Fisher because this aids in the flexibility of the device (Col. 7, Lines 13-16), thereby allowing for the device to wrap around an internal body tissue, including a nerve bundle (Col. 8, Lines 1-3). 
Response to Arguments
Applicant's arguments filed September 17, 2020 have been fully considered, but are not persuasive. 
Specifically, Applicant argues that “The Examiner's comments in the interview summary that "the references of record include sufficient structural components that can sense and stimulate a nerve and thus are capable of sensing baroflex signals" does not render the amended claims involving "suppressing forwarding of electrical stimulation along efferent nerve fibers" nor "selected mechanical stimulation" obvious. The claimed means inter alia do not disclose to a person of ordinary skill in the art the subject matter as set forth in the amended claims involving selective directional electrical stimulation and overwriting of neuronal signals when connected to the signal detector and signal generator for suppressing forwarding of electrical stimulation signals along efferent nerve fiber obvious.” (p. 21 of the Remarks). 
This is not persuasive. The device of Bolea comprises an implantable electrode cuff comprises electrodes structures for sensing, stimulating, and modulating nerve electrical signals. The limitation “suppressing forwarding of electrical stimulation” is functional language. Claim 63 is directed to an apparatus claim and “apparatus claims cover what the device is, not what the does.” (See MPEP 2114; Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1252, 1528 (Fed. Circ. 1990)). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Thus, if the prior art is capable of performing the intended use (i.e. capable of suppressing forwarding of electrical stimulation), then it meets the limitation of the claim. As outlined above, Maschino discloses a device that comprises an electrode structure for sensing, stimulating, and modulating electrical signals and this is capable of suppressing forwarding of electrical stimulation. 
Examiner notes Applicant additionally points to the amended limitation “selected mechanical stimulation” (p. 21 of the Remarks), but it does not appear this limitation is in the amended claim. 
Examiner notes the Applicant has not provided additional arguments for dependent claims 64-92 and therefore the rejection is maintained for the same reasons as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794